DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 16 March 2022 is acknowledged.
Claim Objections
In claim 6, “permit complete obstruct the flow” is objected to as ungrammatical.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 1,674,233).  Regarding claim 1, Williams discloses an system comprising a base having an inlet port (for example one of the 4 inlet ports closed by one of the 4 plugs “9” and in the alternative one of “11”); an outlet (the upper opening of “6” or an orifice of “7”); a base liquid flow path in communication with the inlet port for permitting flow from the inlet port to the outlet (see Fig. 2); an additive reservoir (one of the 4 compartments of “5”); an additive flow path in communication with the reservoir for permitting flow of additive to the base liquid flow path (see Fig. 2); an additive metering section (a section including at least the opening “11” of the compartment that is the additive reservoir); and an additive metering adjuster (12, 13, 16, 17 or a subset thereof). Regarding claim 2, a check valve (another of 13) is disclosed.  Regarding claim 3, the additive metering adjuster is moveable relative to the base (see Fig. 2).  Regarding claim 4, the additive reservoir is disposed in the base (see Fig. 2).  Regarding claim 5, the additive metering section includes at least one port (11) and at least one surface (13) for at least partially obstructing flow through the at least one port.  Regarding claim 6, the additive metering section is configured to permit complete obstruction of the flow of additive (see Fig. 2). Regarding claim 7, the system further comprises a base liquid container (“5” or a subportion thereof) and a cap (7).  Claim 8 fails to further structurally limit the claimed structure.  Regarding claim 9, the base includes a threaded collar (7).  
Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonian (US 2011/0290678).  Regarding claim 1, Simonian discloses an system comprising a base having an inlet port (72); an outlet (96A or the upper opening of 100); a base liquid flow path in communication with the inlet port for permitting flow from the inlet port to the outlet (see Fig. 2); an additive reservoir (110); an additive flow path in communication with the reservoir for permitting flow of additive to the base liquid flow path (see Fig. 2); an additive metering section (the inner portion of 80 which contacts 90); and an additive metering adjuster (90 or a portion thereof).  Regarding claim 3, the additive metering adjuster is moveable relative to the base (see Fig. 2 versus Fig. 3).   Regarding claim 4, the additive reservoir is disposed in the base (see Fig. 2). Regarding claim 5, the additive metering section includes at least one port (66A or 92A) and at least one surface for at least partially obstructing flow through the at least one port (see Fig. 2 versus Fig. 3).  Regarding claim 6, the additive metering section is configured to permit complete obstruction of the flow of additive to allow only base liquid to flow from the mixer liquid outlet (see Fig. 2). Regarding claim 7, base liquid container (10) is disclosed.  Claim 8 fails to further structurally limit the claimed structure.  Regarding claim 10, the additive metering adjuster comprises a spout (90) that is rotatable within the base.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simonian (US 2011/0290678).  The system of Simonian was discussed above.  Paragraphs [0004] and [0023] would have suggested threads to one of ordinary skill in the art.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Simonian (US 2011/0290678) in view of in view of Dumont (US 2001/0025859). The system of Simonian was discussed above. A
check valve is not disclosed by Simonian; however, check valves are notoriously well known in the
dispensing art, to avoid contamination. Dumont is cited as evidence of such obviousness; see especially
reference characters 48 and 50 as well as [0057].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,498,088. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,888,826. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 15/358,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14 and 18-23 of copending Application No. 16/235,913 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims are disclosed or suggested.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774